Citation Nr: 1146873	
Decision Date: 12/23/11    Archive Date: 12/29/11

DOCKET NO.  08-29 743	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an evaluation in excess of 40 percent from February 23, 2004, to June 29, 2006, in excess of 30 percent from June 30, 2006, to May 5, 2009, and in excess of 50 percent as of May 6, 2009, for bilateral hearing loss.



REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services



ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel



INTRODUCTION

The Veteran served on active duty from June 1950 to June 1956.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which granted an increased rating to 40 percent for bilateral hearing loss from February 23, 2004, to June 29, 2006, and a 30 percent evaluation as of June 30, 2006.  

In June 2009, the RO granted a 50 percent evaluation for bilateral hearing loss as of May 6, 2009.  As this award is not a complete grant of benefits, the issue remains in appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993).

In the Veteran's VA Form 9, Appeal to the Board, he requested a hearing before the Board.  See September 2008 form.  The record reflects that a hearing was scheduled, but that the Veteran canceled the hearing.  See May 2011 Inter-Office Memorandum.  Thus, there is no hearing request pending.

In the October 2006 rating decision on appeal, the RO denied entitlement to an evaluation in excess of 10 percent for tinnitus.  The Veteran appealed only the evaluations assigned to bilateral hearing loss.  See October 2006 VA Form 21-4138, Statement in Support of Claim.  Thus, a claim for an increased rating for tinnitus is not part of the current appeal.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  From February 23, 2004 to June 29, 2006, the Veteran had Level VII hearing loss in the right ear and Level VIII hearing loss in the left ear.

2.  From June 30, 2006, to May 5, 2009, the Veteran had Level VI hearing loss in the right ear and Level VII hearing loss in the left ear.

3.  As of May 6, 2009, the Veteran has Level VIII hearing loss in the right ear and Level IX hearing loss in the left ear.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 40 percent from February 23, 2004, to June 29, 2006, in excess of 30 percent from June 30, 2006, to May 5, 2009, and in excess of 50 percent as of May 6, 2009, for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.321, 4.1-4.14, 4.85, 4.104, Diagnostic Code 6100 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Increased Rating - Hearing Loss

The Veteran seeks evaluations in excess than those currently assigned to his service-connected bilateral hearing loss.  

Disability evaluations are determined by the application of a schedule of ratings which is based on the average impairment of earning capacity resulting from a disability.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

When there is a question as to which of two evaluations should be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3.

For background purposes, service connection for bilateral hearing loss was granted in a February 1977 rating decision and assigned a 20 percent evaluation, effective March 23, 1976.  Rating decisions in 1980, 1981, 1986, and 1988 all continued the 20 percent evaluation.  In February 2006, the Veteran submitted a request for a higher evaluation.  The RO properly considered the Veteran's date of claim as the February 2004 VA audiological evaluation, see 38 C.F.R. § 3.157(b) (VA treatment record for a service-connected disability is an informal claim for increase), and granted a 40 percent evaluation from February 23, 2004, to June 29, 2006, and then assigned a 30 percent evaluation as of June 30, 2006.  The Veteran filed a notice of disagreement, stating that the 40 percent evaluation should have remained as of June 30, 2006.  While the claim was in appellate status, the RO granted a 50 percent evaluation for bilateral hearing loss as of May 6, 2009, and the Veteran has now stated that the 50 percent evaluation should go all the way back to February 23, 2004.

Thus, the RO has staged the Veteran's disability evaluation.  The United States Court of Appeals for Veterans Claims (Court) has held that it is appropriate to consider whether separate ratings should be assigned for separate periods of time based on the facts found.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The assignment of disability ratings for hearing impairment are derived by the mechanical application of the Ratings Schedule to the numeric designations assigned after audiometry evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992); see also Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007) (indicating that the criteria for evaluating the degree of impairment resulting from hearing loss under the Rating Schedule, unlike extraschedular consideration under section 3.321(b) of the regulations, rely exclusively on objective test results). 

An examination for hearing impairment must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a pure tone audiometry test.  Examinations are to be conducted without the use of hearing aids.  To evaluate the degree of disability from defective hearing, the rating schedule establishes 11 auditory acuity levels from Level I for essentially normal acuity through Level XI for profound deafness.  These are assigned based on a combination of the percent of speech discrimination and the pure tone threshold average, as contained in a series of tables within the regulations.  The pure tone threshold average is the sum of the pure tone thresholds at 1000, 2000, 3000, and 4000 Hertz, divided by four.  38 C.F.R. § 4.85.  This average is used in all cases (including those in Sec. 4.86) to determine the Roman numeral designation for hearing impairment where the axes intersect.  Average pure tone decibel loss for each ear is located on Table VI along a horizontal axis, and percent of discrimination is located along a vertical axis.  The results are then matched between the "better" ear and the "poorer" ear on Table VII to produce a disability rating under Code 6100.

Additionally, for exceptional patterns of hearing, under 38 C.F.R. § 4.86(a), when the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or higher, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA of 38 C.F.R. § 4.85, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).  When the pure tone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  That numeral is then elevated to the next higher Roman numeral.  Again, each ear will be evaluated separately.  38 C.F.R. § 4.86(b).

After having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence is against evaluations in excess than those assigned by the RO.  The reasons follow.

The February 2004 audiological evaluation shows the following findings:


HERTZ
CNC

1000
2000
3000
4000
Avg

RIGHT
55
80
90
90
79
84%
LEFT
55
85
105
105
88
84%

If the pure tone averages are considered under 38 C.F.R. § 4.85, Table VI, the results correspond to Level III hearing on the right and Level IV hearing on the left, which corresponds to a 10 percent evaluation.  See Table VII.  However, if pure tone averages are considered under 38 C.F.R. § 4.85, Table VIA, as the pure tone thresholds are all 55 decibels or higher, see 38 C.F.R. § 4.86(a), the results correspond to Level VII hearing on the right and Level VIII hearing on the left, which corresponds to a 40 percent evaluation.  See Table VII.  Thus, using Table VIA is more beneficial to the Veteran, and the RO was correct in using those hearing levels to evaluate the Veteran's hearing loss during this time period.  

At the June 2006 VA audiological examination, the Veteran reported that his hearing loss caused difficulties in all situations and was worse when there was background noise.  Audiometric findings were as follows:  


HERTZ
CNC

1000
2000
3000
4000
Avg

RIGHT
45
75
80
90
73
72%
LEFT
50
75
100
105
83
72%

These figures, when applied to 38 C.F.R. § 4.85, Table VI, correspond to Level VI hearing in the right ear and Level VII hearing in the left ear.  Application of these levels to Table VII at 38 C.F.R. § 4.85 results in a 30 percent rating.  The Board cannot apply these results to Table VIA because not all the pure tone thresholds are 55 decibels and above.  See 38 C.F.R. § 4.86(a).

At the May 2009 VA audiological examination, the Veteran reported that it was more difficult for him to hear his wife, children, and grandchildren.  He also stated he could not understand what was being said at church and Sunday school.  Audiometric findings were as follows:  


HERTZ
CNC

1000
2000
3000
4000
Avg

RIGHT
65
85
105
105
90
52%
LEFT
70
90
105
105
93
56%

If the pure tone averages were considered under 38 C.F.R. § 4.85, Table VI, the results correspond to Level VIII hearing on the right and Level VIII hearing on the left, which corresponds to a 50 percent evaluation.  See Table VII.  If pure tone averages are considered under 38 C.F.R. § 4.85, Table VIA, the results correspond to Level VIII hearing on the right and Level IX hearing on the left, which also corresponds to a 50 percent evaluation.  See Table VII.  Thus, neither table is more beneficial to the Veteran.  

In light of these findings, an evaluation in excess of 40 percent is not warranted for the service-connected bilateral hearing loss between February 2004 and June 2006, an evaluation in excess of 30 percent is not warranted between June 2006 and May 2009, and an evaluation in excess of 50 percent is not warranted as of May 2009.  See 38 C.F.R. § 4.85, Diagnostic Code 6100.  The RO has properly staged the Veteran's disability evaluations based upon the criteria for hearing loss.  

The provisions of 38 C.F.R. § 4.85(g) (pertaining to situations where the veteran is deaf) and 4.86, (pertaining to exceptional patterns of hearing impairment) have also been considered; but, the results of the audiometric examinations of record during the appeal period clearly show that these provisions are not applicable in this case.  There is no other pertinent medical evidence of record that would entitle the Veteran to evaluations in excess than those assigned by the RO.  

The Board is aware the Veteran submitted private medical records pertaining to his hearing loss.  In the April 2006 letter, Dr. Pollard did not provide pure tone averages at 1000, 2000, 3000, and 4000 Hertz.  However, he attached the April 2006 audiogram to his letter, and the Board has interpreted these results.  The Board finds that the Veteran had the following decibel loss at 1000, 2000, 3000, and 4000 Hertz: right ear: 55, 75, 80, 80, respectively and left ear: 55, 80, 95, 100, respectively.  Dr. Pollard did not provide a word recognition test result, and thus the Board cannot apply the test results to Table VI.  However, because all of the pure tone thresholds are 55 and above, the Board will apply these results to Table VIA.  The average pure tone threshold was 73 in the right ear and 83 in the left ear.  This corresponds to Level VI hearing on the right and Level VII hearing on the left, which corresponds to a 30 percent evaluation.  See Table VII.  Thus, this audiogram would not provide a basis to award an evaluation higher than 40 percent prior to June 2006.  

In October 2006, Dr. Pollard resubmitted the April 2006 letter and an audiogram from July 1986.  The July 1986 audiogram is not relevant to the issue of the current level of severity of the Veteran's bilateral hearing loss.  

Lastly, a January 2009 VA treatment record shows that the Veteran was seen for an audiologic assessment.  The examiner indicated she used the NU-6 word list for speech recognition testing, which is not the Maryland CNC speech recognition test.  Thus, these results are not adequate for rating purposes.  See 38 C.F.R. §§ 4.85, 4.86.

In reaching this decision, the Veteran's contentions regarding the severity of his hearing loss have been considered.  There is no reason to doubt the credibility of the Veteran with respect to the fact that he has difficulty hearing.  The findings on examination are consistent with the Veteran's assertions that he has difficulty hearing.  The objective findings on examination, however, do not allow for the assignment of evaluations in excess than those assigned by the RO.  The Board is bound by the mechanical formula provided by regulation for the assignment of ratings for service-connected hearing loss, and is without authority to grant a higher rating in this case.  The numeric designations in this case correlate to no higher than a 40 percent evaluation between February 2004 and June 2006, a 30 percent evaluation between June 2006 and May 2009, and a 50 percent evaluation as of May 2009.  Based on the audiological evaluations, the Board finds that the staged ratings assigned by the RO are proper.

The preponderance of the evidence is against the claim for evaluations in excess than those assigned by the RO; thus, the doctrine of reasonable doubt is not for application.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.  

Finally, the potential application of 38 C.F.R. § 3.321(b)(1) has also been considered.  See Thun v. Peake, 22 Vet. App. 111 (2008); Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  However, there has been no showing that the service-connected bilateral hearing loss under consideration here renders impracticable the application of the regular schedular standards because the regular schedular standards contemplate the symptomatology in this case.  In essence, there is no evidence of an exceptional or unusual disability picture.  Specifically, the functional impairment reported by the Veteran, which is difficulty hearing, is contemplated by the rating schedule in this case.  As such, referral for consideration for an extraschedular evaluation is not warranted here.  Thun, 22 Vet. App. 111.

In Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007), the Court noted that VA had revised its hearing examination worksheets to include the effect of the veteran's hearing loss disability on occupational functioning and daily activities.  See Revised Disability Examination Worksheets, Fast Letter 07-10 (Dep't of Veterans Affairs Apr. 24, 2007); see also 38 C.F.R. § 4.10.  The Court also noted, however, that even if an audiologist's description of the functional effects of the veteran's hearing disability was somehow defective, the veteran bears the burden of demonstrating any prejudice caused by a deficiency in the examination.  The Veteran has not reported to VA that there was any prejudice caused by a deficiency in any VA examination.  

II.  Duties to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) provides that VA will assist a claimant in obtaining evidence necessary to substantiate a claim.  A VCAA notice must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.

In Mayfield v. Nicholson, 444 F. 3d. 1329 (2006), the Federal Circuit held that the VCAA notice must be provided prior to the initial decision or prior to readjudication, and such duty to notify cannot be satisfied by post-decisional communications.

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) the Court held that the VCAA notice requirements of 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  The timing requirement enunciated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), applies equally to all five elements of a service connection claim.  Id.

The Board finds that VA's duties under the VCAA and the implementing regulations have been fulfilled with respect to the claim on appeal.  In an April 2006 letter, the Veteran was provided adequate notice as to the evidence needed to substantiate the claim for increase, what evidence was to be provided by the appellant, what evidence the VA would attempt to obtain on his behalf, and how disability evaluations and effective dates are assigned once service connection has been awarded.  This letter predated the rating decision on appeal. 

The Board notes that initially following the Veteran's notice of disagreement, the RO labeled the issue as involving a reduction of an evaluation.  See August 2008 Statement of the Case ("Whether the reduction in the [V]eteran's service[-]connected hearing loss from 40 percent to 30 percent was proper.").  When staging a disability evaluation during the appeal period, the provisions involving an evaluation reduction do not apply.  See Reizenstein v. Shinseki, 583 F.3d 1331, 1337 (Fed.Cir.2009) (accepting Secretary's argument that 38 C.F.R. § 3.343 (2009) does not apply in the context of staged disability ratings); Singleton v. Shinseki, 23 Vet. App. 376, 380 (2010) (holding that 38 C.F.R. § 3.344 (2009) does not apply in the context of staged disability ratings).  The Veteran was not prejudiced by the RO's mislabeling because the RO subsequently considered the claim as one involving an increased rating.  See June 2009 Supplemental Statement of the Case.

As to VA's duty to assist, VA has obtained VA treatment records.  The Veteran provided some private medical records.  There are no other records that VA has put on notice that it needs to obtain.  

VA provided the Veteran with two examinations during the appeal (the February 2004 examination was not conducted in response to a claim for increase).  The Board finds that the examinations are adequate for rating purposes.  All three examiners provided the relevant facts for VA to evaluate the level of severity of the Veteran's hearing loss.  In both the 2006 and 2009 examination reports, the examiners noted that the claims file was not provided.  The Board does not find that such makes the examinations inadequate, as the purpose of the examination was to determine the current level of severity of the Veteran's hearing loss, which was provided by both examiners.  

In the May 2011 cancellation of the Board hearing, the Veteran's representative submitted additional evidence but did not waive initial consideration of that evidence by the agency of original jurisdiction.  See 38 C.F.R. § 20.1304(c) (2011).  However, the Board finds that the additional evidence is not pertinent to the issue on appeal, and thus a waiver is not needed.  Id.  Specifically, the representative submitted a 1988 letter the Veteran wrote to Dr. Pennington regarding his hearing loss and the 1988 letter Dr. Pennington wrote  in response to the Veteran's letter.  These letters are dated in 1988-approximately 16 years before the February 2004 audiological evaluation was conducted.  The issue in this case involves whether the Veteran is entitled to higher evaluation for bilateral hearing loss since 2004.  Thus, records dated back in 1988 would not be pertinent to the current claim for increase.  The Veteran's representative also submitted a copy of the May 2009 VA examination, which was the basis for the June 2009 award of a 50 percent evaluation.  Thus, that is evidence that the agency of original jurisdiction had already considered, and no waiver is necessary for this record.

In sum, the Board concludes that the VA has satisfied its duties to notify and to assist the claimant in this case.  No further assistance to the Veteran with the development of evidence is required.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d).


ORDER

Entitlement to an evaluation in excess of 40 percent from February 23, 2004, to June 29, 2006, in excess of 30 percent from June 30, 2006, to May 5, 2009, and in excess of 50 percent as of May 6, 2009, for bilateral hearing loss is denied.



________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


